


EXHIBIT 10.1


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement ("Release") is entered into by and between
KEVIN BOOK ("Employee") and CSI COMPRESSCO GP INC. ("Employer"), as follows:


1. Separation Payments and Conditions. Employer and Employee acknowledge and
agree that the Employee’s employment with Employer will end effective December
4, 2015 (“Effective Employment Separation Date”) in connection with a reduction
in force. In consideration for Employee’s promises contained herein, and
provided that Employee does not revoke the Age Discrimination in Employment Act
(“ADEA”) release contained in Paragraph 3, Employer agrees to pay Employee a
lump sum payment of $185,000.00, less withholdings, payable no sooner than the
eighth day after Employee executes the Release. Employee acknowledges and agrees
that he/she is not otherwise entitled to the separation payment described in
this Paragraph 1 and that other than said consideration, he/she is not entitled
to any other wages, bonuses, or benefits in connection with this decision or
otherwise.


2. General Release. Employee hereby fully, finally, and completely releases
Employer, its predecessors, successors, subsidiaries, shareowners, parent and
affiliates and the officers, directors, managers, control persons, employees,
agents, attorneys, representatives and assigns of any of them (collectively, the
“Released Parties”), of and from any and all liabilities, claims, actions,
losses, expenses, demands, costs, fees, damages and/or causes of action, of
whatever kind or character, whether now known or unknown (collectively,
“Claims”), arising from, relating to, or in any way connected with, any facts or
events occurring on or before the execution of this Release, if any, that he/she
may have against Employer or any Released Parties, including, but not limited to
any such Claims arising out of or in any way related to Employee’s employment
with the Employer or the termination or end of such employment. Further,
Employee waives and releases Employer from any Claims that this Release was
procured by fraud or signed under duress or coercion so as to make this Release
not binding. Employee confirms that this Release was not procured by fraud, nor
signed under duress or coercion. Employee understands and agrees that by signing
this Release, he/she is giving up the right to pursue any legal Claims that
he/she may have against the Employer or any Released Parties, and specifically
agrees and covenants not to bring any legal action for any Claims released
herein, and that he will defend, indemnify and hold Employer and the Released
Parties harmless from and against all Claims (including legal fees and/or
expenses) incurred by the Employer arising from or relating to any such Claim.
Excluded from this Release, are claims which cannot be waived by law; Employee
does waive, however, his/her right to any monetary recovery should any agency
pursue any claims on his/her behalf.


3. ADEA Release. Employee hereby completely and forever releases and irrevocably
discharges Employer, its predecessors, successors, subsidiaries, affiliates,
officers, directors, employees, agents, attorneys and representatives, of and
from any and all liabilities, claims, actions, demands, and/or causes of action,
arising under the ADEA on or before the date of this Release (the “ADEA
Release”), and hereby acknowledges and agrees that: this Release, including the
ADEA Release, was negotiated at arms length; this Release, including the ADEA
Release, is worded in a manner that Employee fully understands; Employee
specifically waives any rights or claims under the ADEA; Employee knowingly and
voluntarily agrees to all of the terms set forth in this Release, including the
ADEA Release; Employee acknowledges and understands that any claims under the
ADEA that may arise after the date of this Release are not waived; the rights
and claims waived in this Release, including the ADEA Release, are in exchange
for consideration over and above anything to which Employee was already
undisputedly entitled; Employee has been and hereby is advised in writing to
consult with an attorney prior to executing the Release, including the ADEA
Release; Employee understands that he/she has been given a period of up to
forty-five days (45) days to consider the ADEA Release prior to executing it;
and Employee understands that he/she has been given a period of seven (7) days
from the date of the execution of the ADEA Release to revoke the ADEA Release,
and understands and acknowledges that the ADEA Release will not become effective
or enforceable until the revocation period has expired. If Employee elects to
revoke his/her release of age discrimination claims, revocation must be in
writing and presented to Donna Ramirez, Human Resources Manager, CSI Compressco,
P.O. Box 60760, Midland Texas 79711, within seven (7) days from the date of the
execution of the Release. Employee acknowledges that he/she received this
Release on or before December 4, 2015 and agrees that any discussions between
Employee and Employer concerning the terms of this Release and/or any change in
the terms of this Release after December 4, 2015 shall not affect or restart the
above-referenced forty-five (45) day consideration period. Employee further

1

--------------------------------------------------------------------------------




acknowledges that this Release is offered in connection with an employment
termination program affecting more than one employee of the Employer. Attached
hereto as Exhibit A is a description of the employment termination program.
Employee acknowledges receipt of information about the ages of the employees
within the decisional unit.


4. Confidentiality/Non-Disparagement. Employee agrees to keep strictly
confidential all information contained in this Release including, without
limitation, the amount and duration of any separation payments offered or
accepted hereunder. Employee agrees not to make any statements or otherwise do
anything that will disparage or damage Employer or any of the Released Parties,
and agrees not to divulge to any other person or entity any employment related
information or confidential business information that the Employer has
previously indicated to Employee should be kept confidential.


5. Non-Solicitation or Hire. For a two-year period following the end of
Employee’s employment with Employer or any parent, subsidiary or affiliate of
Employer (each an “Affiliate”), Employee shall not, directly or indirectly
employ or seek to employ any person who is on the Effective Employment
Separation Date, or was at any time within the six-month period preceding the
Effective Employment Separation Date, an employee of Employer or any of its
Affiliates or otherwise solicit, encourage, cause or induce any such employee of
Employer or any of its Affiliates to terminate such employee’s employment with
Employer or such Affiliate or to enter into employment with another company
without the prior written consent of Employer.


6. No Oral Modification. This Release cannot be modified orally and can only be
modified through a written document signed by all parties.


7. Severability. If any provision contained in this Release is determined to be
void, illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision which
was determined to be void, illegal or unenforceable had not been contained
herein.


8. Reinstatement Waiver. Employee acknowledges and agrees that by execution of
this Release, he/she waives all rights or claims for reinstatement of employment
with Employer and/or its affiliates.


9. Return of Property. Employee acknowledges that all memoranda, notes, records,
reports, manuals, handbooks, drawings, blueprints, books, papers, letter,
formulas, client and customer lists, contracts, software programs, instruction
books, catalogs, information and records, technical manuals and documentation,
drafts of instructions, guides and manuals, maintenance manuals, and other
documentation (whether in draft or final form), and other information relating
to Employer’s business (including its Affiliates), and any and all other
documents containing confidential or proprietary information furnished to
Employee by any representative of Employer or otherwise acquired or developed by
Employee in connection with his employment with Employer (collectively,
“Recipient Materials”) shall at all times be the property of Employer. Employee
shall promptly return to Employer any Recipient Materials and any copies thereof
which are in his/her possession, custody or control, including Recipient
Materials retained by Employee in his/her office, automobile or at his home. In
addition, Employee acknowledges that he/she will keep strictly confidential all
information of the Employer that he/she had access to while employed by Employer
and agrees not to use or disclose such information without Employer’s prior
written permission.


10. Miscellaneous. The parties hereto agree that each party shall pay its
respective costs, including attorney's fees, if any, associated with this
Release.


11. Choice of Law/Venue. This Release shall be interpreted under and governed
by, construed and enforced in accordance with, and subject to, the laws of the
State of Texas, without giving effect to any principles of conflicts of law. Any
disputes between the parties concerning Employee’s employment with Employer
and/or this Release shall be settled exclusively in Harris County, Texas. The
parties hereby waive all rights to a jury trial.


12. Fully Understood/Payments Received. By signing this Release, Employee
acknowledges and affirms that he/she has read and understands this Release, had
the ability to consult with counsel, agreed to the terms of this Release, and
acknowledges receipt of a copy of this Release. Employee also hereby
acknowledges and affirms the sufficiency of the payment recited herein. Employee
further acknowledges that upon receipt of the payment recited

2

--------------------------------------------------------------------------------




herein, Employee shall not be entitled to any further payment, compensation, or
remuneration of any kind from the Employer, with respect to Employee’s
employment with the Employer or otherwise.


13. Entire Agreement. This Release supersedes any and all prior agreements
between the parties, except with respect to any of Employee’s continuing
obligations contained in other binding agreements, which shall continue and
remain in full force and effect per the terms of those agreements.


CSI COMPRESSCO GP INC.:




By: _/s/Timothy A. Knox__________________
Its: _President_________________________
Date: __December 21, 2015______________
KEVIN BOOK:


_/s/Kevin Book______________________


Date:   December 20, 2015                     
Address: __________________________
               __________________________





Return signed original to:
Donna Ramirez, Human Resources Manager,
CSI Compressco
P.O. Box 60760
Midland TX 79711



3